Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a pyroelectric detection device, comprising at least: 
- a suspended membrane; 
- a pyroelectric detection element located on the suspended membrane and comprising at least one portion of pyroelectric material located between first and second electrodes, the first electrode being located between said at least one portion of pyroelectric material and the suspended membrane; and 
in which the suspended membrane and the pyroelectric detection element are subjected to a higher compression stress than a limiting buckling stress of the suspended membrane and the pyroelectric detection element and together form a bistable structure.
References such as Akimitsu (JP2014153188A) discloses At this time, for example, as shown in FIG. 3, the upper and lower SiO2 films 60a and 60b are formed so as to generate compressive stress, and the Si3N4 film 60c is formed so as to generate tensile stress, thereby forming the dielectric 60. It suppresses the occurrence of a stress difference between the upper and lower sides of the dielectric 60, and suppresses the distortion of the dielectric 60 due to the internal stress of the dielectric 
However, the prior art of record does not specify the abovementioned limitations.
Claim 9 is allowable for the same reasons.
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884